internal_revenue_service department of the treasury index number number release date washington dc person to contact telephone number refer reply to cc dom it a plr-100459-99 date date do ty taxpayer taxpayer’s ein taxpayer’s address a_trust trust agreement tribe ordinance section a section b state a dear this letter responds to taxpayer’s request for a private_letter_ruling dated date regarding the federal_income_tax consequences of the trusts established by the taxpayer under sec_61 sec_671 sec_675 and sec_677 of the internal_revenue_code issue sec_1 are the minor and incompetent members of the tribe in constructive receipt or do they derive an economic benefit when the amounts are contributed to trust or as income is earned by the trust is taxpayer having established trust for the benefit of its minor and otherwise incompetent members the grantor of trust is taxpayer the owner of trust under sec_675 plr-100459-99 if taxpayer is not subject_to federal income taxes are there tax consequences to taxpayer for funds paid into trust or income earned by trust conclusions based on the information submitted and representations made we conclude as follows the minor and incompetent members of the tribe are not in constructive receipt and do not derive an economic benefit when the amounts are contributed to trust or as income is earned by the trust the tribe is the grantor of trust provided that the circumstances surrounding trust’s administration indicate that the power_of_administration held by the tribe over trust ie the power to substitute assets for assets of equivalent value is exercisable by the tribe in a nonfiduciary capacity without the approval or consent of a person in a fiduciary capacity and provided that this power applies to all property of trust either initially contributed or additional property contributed under sec_1 of the trust agreement the tribe will be treated as the owner of trust under sec_675 assuming that the tribe is treated as the owner of trust under sec_675 the tribe which is not subject_to federal_income_tax shall not be subject_to federal_income_tax on the income of trust nor will there be any_tax consequences to the tribe upon funding of trust revrul_94_16 1994_1_cb_19 revrul_67_284 1967_2_cb_55 facts taxpayer or the tribe is a federally recognized indian_tribe organized under the indian reorganization act of u s c sec_461 et seq taxpayer uses an accrual_method of accounting for federal_income_tax purposes and computes income on the basis of a fiscal_year starting october and ending september taxpayer conducts gaming operations on tribal lands pursuant to its self- determination powers and pursuant to federal common_law and the indian gaming regulatory act u s c sec_2701 et seq igra enacted by congress in igra was enacted to provide a statutory basis for the operation of gaming by indian tribes enabling tribes to achieve economic development tribal self-sufficiency and a strong government section b of igra provides that net_revenues from any class ii gaming activities conducted or licensed by any indian_tribe may be used to make per capita plr-100459-99 payments to members of the indian_tribe only if a the indian_tribe has prepared a plan to allocate revenues to uses authorized by section b b b the plan is approved by the secretary of the interior as adequate particularly with respect to uses described in section b b i or iii c the interests of minors and other legally incompetent persons who are entitled to receive any of the per capita payments are protected and preserved and the per capita payments are disbursed to the parents or legal guardian of such minors or legal incompetents in such amounts as may be necessary for the health education or welfare of the minor or other legally incompetent person under a plan approved by the secretary of the interior and the governing body of the indian_tribe and d the per capita payments are subject_to federal taxation and the tribes notify members of such tax_liability when payments are made pursuant to section of igra the tribe has elected to distribute a portion of its gaming revenue in the form of a per capita payment to its membership by adopting the revenue allocation plan codified in the ordinance section a of the ordinance provides that per capita payments will only be distributed to enrolled members of the tribe the revenue allocation plan was approved by the secretary of the interior section b of the ordinance requires that the revenue designated to pay per capita payments of minor or incompetent members be placed in an irrevocable_trust trust administered by an independent institutional trustee section b of the ordinance provides that the tribe tribal council has the inherent authority to place into trust the per capita payments or any portion or percentage thereof of any minor or individual who is declared incompetent by a court of competent jurisdiction the revenue allocation plan with respect to minors and incompetent members was approved by the secretary of the interior the tribe is named as the settlor of trust and a as the trustee the minor or incompetent members of the tribe are the beneficiaries of trust the tribe delivers a check monthly to a which represents the appropriate percentage of the gaming revenues specified by the ordinance the trustee then divides the amount by the number of tribe minors or incompetent persons and deposits those amounts in separate named shares for each person sec_1 of the trust agreement provides that trust is irrevocable and subject_to amendment by the tribe or within the first six months for the sole purpose of bringing trust into compliance with the ordinance sec_2 of the trust agreement provides that before a beneficiary reaches the age of eighteen the trustee may make purely discretionary payments from trust to provide for the proper support maintenance health and education of the beneficiary taking into consideration the needs age health educational requirements marital plr-100459-99 status and other circumstances of the beneficiary including other sources of financial assistance sec_2 of the trust agreement provides that once the beneficiary reaches the age of eighteen the trustee can continue to make discretionary payments when required for the proper support of the beneficiary but in addition there is a defined distribution schedule culminating with the distribution of all of the beneficiary’s share by the age of despite this schedule once a beneficiary reaches eighteen his or her senior living parent or guardian who is also a tribe member has the one time option to accelerate or decelerate the payment schedule in any manner including an immediate distribution of the entire trust to the beneficiary at age eighteen sec_2 of the trust agreement provides that if the beneficiary dies before the age of his or her share is distributed at the direction of his or her senior living parent or guardian who is also a member of the tribe if there is no living member parent to direct the share it is distributed under the terms of sec_2 sec_2 of the trust agreement provides that if the beneficiary dies before the age of whatever constitutes his or her share shall be paid over to such person as the beneficiary may appoint in his or her will if the beneficiary fails to exercise the power_of_appointment then the share is distributed to his or her living issue per stirpes failing the existence of any living issue his or her share shall be distributed as if the beneficiary died intestate in state a except that no part or any share may be distributed to a person who is not a member of the tribe sec_2 of the trust agreement provides that if at any time there is no person living who is entitled to a share or portion of a share under the terms of the trust agreement then that share shall be distributed to the tribe sec_2 of the trust agreement provides that no title in any share shall vest in a beneficiary prior to distribution likewise no beneficiary shall have any power to sell assign transfer encumber anticipate or otherwise dispose_of his or her interest in a share prior to an actual distribution sec_3_2 of the trust agreement provides that the tribe may at any time and from time to time demand that the trustee transfer to the tribe such asset or assets of any trust or share created under the trust agreement as the tribe shall direct in exchange for an asset or assets of equivalent value this right may be exercised by the tribe without the consent of any other person this right shall be nonfiduciary in nature and its existence and exercise shall not be conditioned upon the identity of the trustee taxpayer represents that trust participants must maintain membership in the tribe in order to receive distributions from trust if this condition is not met trust plr-100459-99 proceeds are distributed back to the tribe law and analysis sec_61 defines gross_income as income from whatever source derived sec_451 and sec_1_451-1 provide generally that gains profits and income are includible in gross_income for the taxable_year in which they are actually or constructively received by a taxpayer using the cash_receipts_and_disbursements_method of accounting under sec_1_451-2 income is constructively received by a taxpayer in the taxable_year during which it is credited to a taxpayer’s account set apart or otherwise made available so the taxpayer may draw upon it at any time or so that the taxpayer could have drawn upon it during the taxable_year if notice of intention to withdraw had been given however income is not constructively received if the taxpayer’s control of its receipt is subject_to substantial limitations or restrictions the doctrine_of constructive receipt requires a cash_basis taxpayer to recognize income when the taxpayer has an unqualified vested right to receive immediate payment 169_f2d_483 1st cir 13_tc_178 in this case trust's beneficiaries are not in constructive receipt of funds placed in trust because they do not have an unqualified vested right to receive immediate payment of either the funds transferred to the trust or income earned by the trust in addition to the doctrine_of constructive receipt the facts of the case must be analyzed under the economic_benefit_doctrine in 16_tc_244 aff'd per curiam 194_f2d_541 6th cir the court held that the amount placed in trust to be paid out to the taxpayer in later years conferred an economic benefit on the taxpayer in the year the trust was funded in that case the taxpayer a corporation president voluntarily decreased his compensation in a later year when the corporation was sound financially a_trust was set up by the board_of directors for the benefit of the taxpayer in determining that funding the trust conferred an economic benefit on the taxpayer in the year the trust was established the court noted that the employer had made an irrevocable transfer to the trust the employer had relinquished all control the taxpayer had an absolute right to the funds that were to be applied for his sole benefit the funds were beyond the reach of the employer's creditors the taxpayer's right to the funds was not contingent and there were no restrictions on the taxpayer's right to assign or otherwise dispose_of his interest the economic_benefit_doctrine also has been applied to require inclusion in income of prize winnings when they are irrevocably placed in a fund to be paid to the plr-100459-99 winner at a later date see 64_tc_245 67_tc_814 revrul_62_74 1962_1_cb_68 and rev_rul 1967_1_cb_105 revrul_83_25 1983_1_cb_116 holds that a minor received the economic benefit of a_trust when it was established by court order to receive damages awarded to the minor as a result of a personal injury suit under the terms of the trust the trustee was authorized to distribute funds necessary for the health education support or maintenance of the minor the trust was not subject_to revocation by the minor but was subject_to amendment modification or revocation by the court the trust was to terminate upon the minor reaching the age of at which time the trust would distribute all of its property to him if the minor died before reaching the age of the trust property would pass to the minor’s estate the economic_benefit_doctrine does not apply where the beneficiary’s ability to obtain trust amounts are subject_to a future condition or forfeiture for example the court in 277_f2d_413 6th cir held that the taxpayer did not receive an economic benefit from a_trust established by his employer since the taxpayer was restricted by the terms of the trust from exercising any dominion over the funds the court noted that in sproull the trust agreement contained no restrictions on the taxpayer’s right to assign or otherwise dispose_of his interest while in the case before them the taxpayer’s rights were restricted and that this distinction was critical id see also 62_tc_524 holding there was no economic benefit where the trust in question contained an implicit condition that if its terms were violated then distributions from the trust would be forfeited in the instant case trust has various restrictions and conditions that must be satisfied before proceeds will be distributed to beneficiaries accordingly trust beneficiaries do not derive an economic benefit when amounts are contributed to trust or as income is earned by trust sec_671 of the code provides that where a grantor is treated as the owner of any portion of a_trust under subpart e part i subchapter_j chapter of the code there shall be included in computing the taxable_income and credits of the grantor those items of income deductions and credits against tax of the trust which are attributable to that portion of the trust to the extent that such items would be taken into account under chapter in computing taxable_income or credits against tax of an individual under sec_1_671-3 of the income_tax regulations if a grantor is treated as the owner of a portion of a_trust that portion may or may not include both ordinary_income and other income allocable to corpus sec_1_671-3 provides that if the grantor is treated as an owner under sec_675 because of a power over corpus then the grantor plr-100459-99 includes both ordinary_income and other income allocable to corpus in the portion the grantor is treated as owning under sec_675 of the code the grantor will be treated as the owner of any portion of a_trust in which a power_of_administration is exercisable in a nonfiduciary capacity by any person without the approval or consent of any person in a fiduciary capacity sec_675 provides that a power to reacquire the trust corpus by substituting other_property of an equivalent value is a power_of_administration under sec_1_675-1 of the regulations if a power is not exercisable by a person as trustee the determination of whether the power is exercisable in a fiduciary or a nonfiduciary capacity depends on all the terms of the trust and the circumstances surrounding its creation and administration the circumstances surrounding the trust's administration will determine whether the power_of_administration is exercisable in a fiduciary or a nonfiduciary capacity this is a question of fact the determination of which must be deferred until the federal_income_tax returns of the parties involved have been examined by the office of the district_director where the returns are filed therefore we cannot determine at this time whether the tribe would be treated as the owner of the trust under sec_675 of the code provided that the circumstances indicate that the power_of_administration is exercisable in a nonfiduciary capacity the tribe will be treated as the owner of the trust under sec_675 the ruling contained in this letter is based upon facts and representations submitted by the taxpayer except as specifically addressed herein no opinion is expressed regarding the tax treatment of the subject transaction under the provisions of any other sections of the code or regulations that may be applicable thereto in accordance with a power_of_attorney currently on file we are sending a copy of this letter to your authorized representatives a copy of this ruling should be attached to the federal_income_tax return for the year in which the transaction in question occurs this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours assistant chief_counsel income_tax accounting by linda m kroening counsel to the assistant chief_counsel it a cc district_director
